DETAILED ACTION
Response to Amendment
Acknowledgements
	The claim amendments filed on 6/13/2022 have obviated the previous claim objections.  New claim objections appear below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“processor unit…adapted to process said electrical signals to determine the amount of relative rotations between the first and second sensor part and thereby calculate the expelled dosage size based on the determined amount of relative rotations” in claim 1
“communication unit to wirelessly communicate dose size data to an external unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See par. [0037] of the pg-publication for the processor unit
See par. [0038] of the pg-publication for the communication unit
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-3, 5, 6, 8 and 10 are objected to because of the following informalities:
On line 11 of claim 1, “delivery device” should read “pen drug delivery device” to provide proper antecedent basis.
On line 15 of claim 1, “(-) terminal” should read “the (-) terminal” to provide proper antecedent basis.
On line 19 of claim 1, “power source unit” should read “the power source unit” to provide proper antecedent basis.
On line 25 of claim 1, “the contact structures” should read “the plurality of electrically connected contact structures” to provide proper antecedent basis.  Please correct all iterations of “the contact structures” throughout the claims.
On line 25 of claim 1, “the power source” should read “the power source unit” to provide proper antecedent basis.
On line 26 of claim 1, “(-) terminal” should read “the (-) terminal” to provide proper antecedent basis.
On line 26 of claim 1, “the power source” should read “the power source unit” to provide proper antecedent basis.
On line 2 of claim 2, “a sensor area” should read “a sensor area of the plurality of individual electrical conductive sensor areas” to provide proper antecedent basis.
On lines 2-3 of claim 3, “a sensor area” should read “a sensor area of the plurality of individual electrical conductive sensor areas” to provide proper antecedent basis.
On lines 1-2 of claim 5, “the individual electrical conductive sensor areas” should read “the plurality of individual electrical conductive sensor areas” to provide proper antecedent basis.
On line 7 of claim 5, “the centre axis (A)” should read “the axis of rotation (A)” to provide proper antecedent basis.
On line 4 of claim 6, “the centre axis (A)” should read “the axis of rotation (A)” to provide proper antecedent basis.
On line 2 of claim 8, “flexible circuit board sheet” should read “flexible printed circuit board sheet” to provide proper antecedent basis.
On line 2 of claim 10, “the conductive sensor areas” should read “the plurality of individual electrical conductive sensor areas” to provide proper antecedent basis.

Appropriate correction is required.
Allowable Subject Matter
Claims 1-3, 5-10, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The applicant’s remarks filed on 6/13/2022 are considered persuasive in distinguishing the claimed limitations over the cited art.  The examiner found the following specific arguments to be persuasive:
The examiner agrees with the applicant’s remarks on pages 7-8 regarding the claimed limitations being more than a mere design consideration:
“While the specific electrical connections between the conductive sensor areas and the power source unit/the processor unit, and respectively the contact structures and the power source unit/the processor unit may be said to reflect a mere design choice. The inclusion of a flexible printed circuit board sheet carrying the conductive sensor areas most certainly amounts to more than that.
By disposing the conductive sensor areas on a surface of a flexible printed circuit board sheet and folding this flexible printed circuit board sheet around, and adhering it to, the power source unit such that the surface becomes supported by the power source unit it is possible to provide a very small size dosage sensing module which is mechanically stable and which fits inside the wall of the drug-filled cartridge, without adding significantly to the axial dimension of the drug delivery device as a whole.
The dosage sensor module with the flexible printed circuit board sheet is very compact compared to a module employing a rigid thicker printed circuit board (as described on p. 5, 1. 19- 20, of Applicants’ Specification) and accordingly very attractive given its intended commercial use in a product which is carried about by the user during the day and which the user therefore would like to be as small and discreet as possible.
Another beneficial feature of the present invention is that it provides conductive sensor areas on a surface of a flexible printed circuit board sheet, instead of on a rigid printed circuit board. This feature can provide a reduced sensor module size while also retaining the mechanical stability of the sensor module. Applicants submit that a typical flexible printed circuit board sheet may not be able to withstand the load from the piston rod without such support. 
The feature of the flexible printed circuit board sheet being folded around the power source unit and adhered thereto is advantageous in that it harnesses the presence of the power source unit and thereby avoids the need for an additional support member which would add to the size of the sensor module. The power source unit is thereby used as the main load bearing part in the sensor module when the piston rod exerts a force on the sensor module to advance the piston in the cartridge, e.g. as explained on p. 18, 1. 17-24.”


The examiner further agrees with the applicant’s remarks filed on pages 8-9 regarding the teachings references (Madsen-2 and Petersen) not teaching or disclosing the recited limitations.

“The Office Action cites the secondary document of PETERSEN, which is not related to determining the size of a dose expelled from a drug delivery device, but rather to identification of a specific type of drug container in a drug delivery device. The Office Action also cites another secondary document of MADSEN-2, to address features of claim 4, which has now amended into claim 1.
Neither PETERSEN nor MADSEN-2 disclose disposing conductive sensor areas on a surface of a flexible printed circuit board sheet and folding the flexible printed circuit board sheet around, and adhering it to, a power source unit in order to reduce the size of a sensor module while retaining its mechanical stability.
PETERSEN discloses a sensor arrangement adapted to be mounted in a dosing assembly at an interface between a drug container and a container receiving section of the dosing assembly. The sensor arrangement is formed as a thin film sensor assembly having a first sensor part which carries an electric resistive track and a switch configuration with one or more switch elements, and a second terminal part arranged to be folded along the longitudinal axis of the dosing assembly for accommodation in a housing of the dosing assembly (PETERSEN, p. 16, 1.4-18). 
MADSEN-2 discloses a rotary sensor module for logging ejection information from a drug delivery device. The sensor module, which is powered by a battery, comprises a first rotary sensor part and a second rotary sensor part which undergo relative rotation during both dose setting and dose expelling, and which respectively carry position contact segments and contact points to determine their relative angular displacement.
While the sensor module also includes a flexible PCB folded in a multi-layered stack, the PCB lacks electrically conductive sensor areas are disposed on the flexible PCB, and the flexible PCB is not folded around and adhered to the battery. Furthermore, mounting rings are provided to establish a required spacing in the module (MADSEN-2, p. 4, sec. [0044]), and it is clear from Fig. 7 that the battery cannot constitute a load bearing support for the flexible PCB.
Hence, none of these additionally cited documents provide any teachings or hints that would incite the skilled person to modify the sensor module of MADSEN-1 in a manner leading to the dosage sensing module defined by the amended claim 1.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892
This application is in condition for allowance except for the following formal matters: 
See the claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783